F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         DEC 10 1999
                            FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    In re:

    RONALD K. SUDDARTH,

               Debtor.                                 No. 99-5036
                                                (D.C. No. 98-CV-539-H(J))
                                                       (N.D. Okla.)
    PATRICK J. MALLOY, III, Trustee,

               Appellant,

    v.

    ARCADIA FINANCIAL LTD.,

               Appellee.




                            ORDER AND JUDGMENT          *




Before BALDOCK , PORFILIO , and BRORBY , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

       Arcadia Financial, Ltd. (Arcadia), a creditor in the underlying bankruptcy

proceeding, filed a motion with the bankruptcy court for relief from the automatic

stay and for an order requiring the bankruptcy trustee to abandon the vehicle in

which it claims an interest. The trustee objected to the motion, arguing that

Arcadia had not properly perfected its security interest in the vehicle. The

bankruptcy court granted Arcadia’s motion, finding that, applying principles of

the Uniform Commercial Code (UCC), the security interest in the motor vehicle

was perfected if it substantially complied with the requirements of the notice

filing statute. Further, the bankruptcy court found that Arcadia had substantially

complied with the motor vehicle perfection statute because omission of the

security agreement date from the designated box on the lien entry form did not

seriously mislead creditors. On appeal, the district court adopted the magistrate

judge’s report and recommendation and affirmed the bankruptcy court’s decision.

       The trustee now appeals the district court’s affirmance of the bankruptcy

court’s decision. We review the bankruptcy court’s factual findings for clear

error and its legal findings   de novo . See Phillips v. White (In re White)   , 25 F.3d


                                             -2-
931, 933 (10th Cir. 1994). We also review         de novo mixed questions, where legal

conclusions are drawn from facts.      See Gullickson v. Brown (In re Brown)    , 108

F.3d 1290, 1292 (10th Cir. 1997). Guided by these standards, we affirm.

       The relevant Oklahoma statute provides that a security interest in a vehicle

is perfected upon delivery of the required fee, certificate of title or an application

therefor, and a lien entry form.    See 47 Okla. Stat. § 1110(A)(1) (2000 Supp.).

The lien entry form must contain the secured party’s name and address, and the

date of the security agreement.     See id. In this case, the date of the security

agreement did not appear in the designated box on the lien entry form. The date

of the security agreement was September 11, 1997, which happened to be the

same date the lien entry form was signed by the Arcadia representative.

Consequently, the date did appear on the lien entry form next to the secured

party’s signature.

       The Supreme Court of Oklahoma has held that the motor vehicle perfection

statute “is properly construed as a notice filing statute with requirements similar

to those of Article 9 of the U.C.C.,” and, consequently, a security interest is

perfected under the statute if the secured party has substantially complied with the

statute. Woodson v. Ford Motor Credit Co. (In re Cook)        , 637 P.2d 588, 590

(Okla. 1981) (addressing statute prior to 1985 amendment). The lien entry form

is in substantial compliance with the perfection statute even if it contains minor


                                            -3-
errors, so long as they are not seriously misleading.     See id . Further, “[w]hether

the filing requirements have been substantially complied with so as to give

requisite notice to other creditors depends on the facts of each case.”    Id. at 590.

“[I]ntent controls over form in creation of security interests, and . . . the policy of

liberal construction shall be applied to promote the underlying purpose of the

UCC.” Woodson v. General Motors Acceptance Corp. (In re Hembree)             , 635 P.2d

601, 603 (Okla.1981) (citations omitted).

       The bankruptcy court found that, under the circumstances of this particular

case, a third party could not be seriously misled by omission of the security

agreement date from the designated box. The court found that

       [a]ny creditor or purchaser seeking information about encumbrances
       on the Vehicle has notice from the face of the Lien Entry Form,
       which is on file at the Oklahoma Tax Commission, that Arcadia
       claims a lien as of September 11, 1997, the date that the Lien Entry
       Form was signed and delivered to the motor vehicle agent. Notice,
       the purpose of the perfection statute, has been achieved. Any
       creditor or purchaser creditor could easily contact Arcadia to
       determine additional information about the lien if necessary and
       would know that any sale or further encumbrance may be subject to
       Arcadia’s claimed lien. Moreover, the Trustee does not show any
       actual or potential prejudice caused by the omission of the date from
       the box on the lien entry form.

Appellant’s App. at 8-9. We see no error in these findings. We agree that

omission of the date from the designated box was minor and not seriously

misleading; any third party would have been put on notice of Arcadia’s lien as

existing at least from the date the lien entry form was signed. The bankruptcy

                                             -4-
court was correct in finding, under these facts, that Arcadia substantially

complied with the motor vehicle perfection statute.   2
                                                          We AFFIRM the district

court’s order affirming the bankruptcy court’s order granting the motion for relief

from the automatic stay and for abandonment of property.



                                                      Entered for the Court



                                                      Wade Brorby
                                                      Circuit Judge




2
       Arcadia notes in its brief on appeal that it continues to urge its position that
the motor vehicle perfection statute does not require that the security agreement
date appear on the lien entry form in situations involving submission of an
existing certificate of title. The bankruptcy court correctly observed that the
“sparsely punctuated run-on sentence contained in the statute” could, technically,
be so read. Appellant’s App. at 5. We agree, however, that both a practical
reading of the statute and Oklahoma case law dictate that the requirement of
inclusion of the security agreement date on the lien entry form is not limited to
situations involving submission of an application for a certificate of title for a
new vehicle.

                                           -5-